DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 8, last paragraph, pertaining to claim 1, and page 10, first paragraph, pertaining to claim 7, filed on 12/29/2021, with respect to claims 1 and 7, respectively, have been fully considered and are persuasive.  The rejection of claims 1 and 7, and their dependent claims, have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,922,603 and 10,380,955 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-8 and 10 are allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623